The broad denial in her complaint of the truth of the matters stated in the alleged libel did not prevent plaintiff as the wife of David H. Higgins from availing herself of the statutory right to allege generally that the libel was written and published of and concerning the plaintiff (Code Civ. Proc. § 535), also that plaintiff is'one of the persons therein intended to he referred to. The order overruling defendants' demurrer is, therefore, affirmed, with ten dollars costs and disbursements. Jenks, P. J., Mills, Putnam, Kelly and Jaycox, JJ., concur.